Title: From Benjamin Franklin to Michael Hillegas, 17 March 1770
From: Franklin, Benjamin
To: Hillegas, Michael


Dear sir,
London, March 17, 1770.
I received your favour of November 25, and have made enquiries, as you desired, concerning the copper covering of houses. It has been used here in a few instances only: and the practice does not seem to gain ground. The copper is about the thickness of a common playing card: and though a dearer metal than lead, I am told that as less weight serves, on account of its being so much thinner, and as slighter wood-work in the roof is sufficient to support it, the roof is not dearer on the whole than one covered with lead. It is said, that hail and rain make a disagreeable drumming noise on copper: but this, I suppose, is rather fancy: for the plates being fastened to the rafters, must in a great measure deaden such sound. The first cost, whatever it is, will be all: as a copper covering must last for ages: and when the house decays, the plates will still have intrinsic worth. In Russia, I am informed, many houses are covered with plates of iron tinned, such as our tin pots and other wares are made of, laid on over the edges of one another, like tiles; and which, it is said, last very long; the tin preserving the iron from much decay by rusting. In France and the Low Countries, I have seen many spouts or pipes for conveying the water down from the roofs of houses, made of the same kind of tin plates soldered together: and they seem to stand very well. With sincere regard, I am, your’s, &c.
B. Franklin
